Citation Nr: 1709322	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to an increased rating for residuals of a cervical spine injury with degenerative disc disease, currently rated as 20 percent disabling.

2.  Entitlement to a higher initial rating for left upper extremity radiculopathy, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2011; a statement of the case was issued in August 2012; and a substantive appeal was received in October 2012.   

The August 2010 rating decision denied an increased rating for residuals of a cervical spine injury with degenerative disc disease.  By way of an August 2012 rating decision, the RO granted a separate 20 percent rating for left upper extremity radiculopathy as one of those cervical spine residuals.  Finally, the Veteran filed a claim for entitlement to a TDIU in October 2011 (VBMS, 11/28/11).  

The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.


The Veteran presented testimony at a Board hearing in August 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's August 2016 Board Hearing, she testified that she was a cytotechnologist.  A substantial portion of her job entailed bending over to look through a microscope.  This was made difficult due to her cervical spine pain.  Additionally, utilizing the microscope required a series of fine hand movements that she can no longer do as a result of left upper extremity radiculopathy.  

A June 2010 VA examination report reflects that in addition to loss of motion of the cervical spine, the Veteran experienced one or two flare ups per month during which cervical spine pain increased to 8/10.  The flare ups could last from hours to days and they resulted in additional limitation of motion.  She was unemployed at the time of the examination.  She stated that she could hardly drive in traffic because she could not turn her head.  She was no longer able to do housework or vacuum (although she acknowledged that it was in part due to non service connected low back pain).  She stated that she has dropped dishes due to numbness in her left hand.  

A September 2011 VA examination report reflects that the Veteran was "absolutely" fired from her job in December 2009 due to medications taken for pain relief.  The examiner stated that due to the type of job the Veteran completes, she needs to have liability insurance, which the facility was not able to obtain.  It was noted that when the Veteran was at work, she had to sit looking down at a microscope with limited movement of her neck.  The examiner noted that during the last 12 months of her employment, she lost at approximately two work weeks due to appointments and injections; and that when she had a flare up, she had to leave work approximately 24 days in a 12 month period.

The Veteran underwent another VA examination in October 2015.  The examiner stated, without any explanation, that the Veteran's disabilities did not impact her ability to work.  The examiner also stated that the Veteran's flare-ups did not cause functional limitations.  Finally, the Board notes that the Veteran has been granted a separate rating for left upper extremity radiculopathy.  However, the October 2015 VA examiner stated that "it would appear in retrospect that the findings of radiculopathy of the [left upper extremity] noted on exam on 10/3/11 was made in error.  The Veteran has diagnoses of carpal tunnel and cubital tunnel syndrome and the findings on the EMG of 7/7/10 represent those diagnoses rather than cervical radiculopathy. The study was actually ordered by CVAMC Orthopedic Clinic with the clinical question of 'left carpal tunnel vs cubital tunnel.'  NO signs of radiculopathy were found on the EMG. There are NO findings on neck MRI that would indicate a neuropathy existed."  

The findings of the October 2015 VA examiner (particularly in regard to the finding that the disabilities did not result in functional impairments in the workplace) are in such stark contrast to the findings in the previous two examinations and the testimony provided by the Veteran, that the Board finds them to be unreliable.  

Additionally, the Board calls attention to Correia v. McDonald, 28 Vet. App. 158   (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active (AROM) and passive motion (PROM), in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examinations of record do not contain such information and thus are noncompliant.  

For the above reasons, the Board finds that a new examination, by someone other than the October 2015 VA examiner, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination (performed by someone other than the October 2015 VA examiner, if possible) for the purpose of determining the current severity of her residuals of a cervical spine injury, and left upper extremity radiculopathy.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, with findings addressing both active and passive range of motion, in both weight-bearing and nonweight-bearing positions.  (The examiner should also attempt to provide retrospective range of motion findings at the time of the last examination in 2015; if this cannot be accomplished then the examiner should explain why this is so).  Also, to the extent possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups. 

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If this cannot be accomplished, the examiner should explain why this is so.  

With regard to left upper extremity symptoms, the examiner should note the findings of the October 2015 VA examiner and then render an opinion regarding whether the Veteran's symptoms are related to service connected left upper extremity radiculopathy or related to a non service connected disability.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







